  Exhibit 10.7


TRANSITION SERVICES AGREEMENT
 
This Transition Services Agreement (this “Agreement”), dated as of November 1,
2019 (the “Effective Date”), is made by and between Aytu Bioscience, Inc., a
Delaware corporation (“Buyer”) and Cerecor, Inc., a Delaware corporation
(“Seller”). All capitalized terms used herein (or in any schedule) but not
defined herein have the meanings given to them in the Purchase Agreement
(defined below).
 
Recitals
 
A. Buyer and Seller are parties to an Asset Purchase Agreement, dated as of
October 10, 2019, (the “Purchase Agreement”), under which Buyer agreed to
purchase from Seller certain assets of Seller used in the operation of the
Business.
 
B. In connection with the Purchase Agreement and transactions contemplated
thereby, and for purposes of easing the transition of the Business to Buyer and
minimizing interruptions to the continuing operations of Seller, the parties
have agreed to enter into this Agreement for the purpose of providing certain
transition services to each other.
 
Agreement
 
In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree:
 
1. Transition Services.
 
(a) Applicable Transition Services. Upon the terms and subject to the conditions
contained herein and in the Schedules hereto, Seller shall provide, or cause its
Affiliates to provide, to Buyer the services described on Schedule A-1 and
Schedule A-3 (together with the services described in the other provisions of
this Agreement that Seller is obligated to provide to Buyer, collectively, the
“Seller-Provided Services”) and Buyer shall provide, or cause its Affiliates to
provide, to Seller the services described on Schedule A-2 and Schedule A-3
(together with the services described in the other provisions of this Agreement
that Buyer is obligated to provide to Seller collectively, “Buyer-Provided
Services,” and together with the Seller-Provided Services, the “Transition
Services,” it being understood that the services described on Schedule A-3 are
mutual services that each party will provide to the other). The parties agree to
negotiate in good faith the provision of any additional related services
reasonably requested by Buyer to be provided by Seller, or by Seller to be
provided by Buyer, including any applicable pricing. Any such additional
services so provided by Seller or Buyer, as applicable, shall constitute
Transition Services under this Agreement and be subject to this Agreement as if
fully set forth on Schedule A-1, Schedule A-2, or Schedule A-3, as applicable,
beginning as of the commencement of such additional services. During the first
three (3) months following Closing, Buyer will provide the Transition Services
free of charge. Thereafter, Seller will pay Buyer for any continuing
Buyer-Provided Services related to the continued commercialization of the
Excluded Products at the rate specified in Schedule A-2. The Transition Services
provided by Sellers will be free of charge throughout the term of this
agreement.
 
 

 
 
(b) Non-Assignable Assets. In connection with the Transition Services, the
parties agree that Buyer and Seller shall use, each at its own cost and expense,
commercially reasonable efforts to enter into such arrangements (such as
subleasing, sublicensing or subcontracting) to provide to the parties the
economic and, to the extent permitted under applicable law, operational
equivalent of the transfer to Buyer of those Purchased Assets and Assumed
Liabilities that cannot be transferred to Buyer following the Closing, each as
described on Schedule B hereto (collectively, the “Non-Assignable Assets”). To
the extent permitted under applicable Law, Seller shall hold for the benefit of
Buyer, and pay to Buyer promptly upon receipt thereof, such Purchased Assets and
all income, proceeds and other monies received by Seller to the extent related
to such Purchased Assets for the post-Closing period in connection with the
arrangements under this Agreement. Notwithstanding anything herein to the
contrary, the provisions of this Section 1(b) shall not apply to any consent or
approval required under any antitrust, competition or trade regulation law.
 
(c) Excluded Assets. In connection with the Transition Services, the parties
agree that Buyer and Seller shall use, each at its own cost and expense,
commercially reasonable efforts to enter into such arrangements (such as
subleasing, sublicensing or subcontracting) to provide to the parties the
economic and operational equivalent of the retention of the Excluded Assets and
Excluded Liabilities by Seller. To the extent permitted by applicable Law, Buyer
shall hold for the benefit of Seller, and pay to Seller promptly upon receipt
thereof, such Excluded Assets and all income, proceeds, and other monies
received by Buyer to the extent related to such Excluded Assets for the
post-Closing period in connection with the arrangements under this Agreement.
 
(d) Subcontracting of Transition Services. Each party agrees that Seller may,
without Buyer’s consent, provide any or all of such Seller-Provided Services, in
whole or in part, directly or through one or more of Seller’s Affiliates or
third-party subcontractors. Seller shall in all cases retain responsibility for
any Seller-Provided Services to be performed by any subcontractor or any of its
Affiliates. Each party agrees that Buyer may, without Seller’s consent, provide
any or all of such Buyer-Provided Services, in whole or in part, directly or
through one or more of Buyer’s Affiliates or third-party subcontractors. Buyer
shall in all cases retain responsibility for any Buyer-Provided Services to be
performed by any subcontractor or any of its Affiliates.
 
(e) Standards for Transition Services. Except as otherwise set forth on Schedule
A-1, Seller shall provide the Seller-Provided Services to Buyer in a
commercially reasonable manner reasonably consistent with how such
Seller-Provided Services were performed in the ordinary course by Seller or its
Affiliates regarding the Business prior to the Closing Date. Except as otherwise
set forth on Schedule A-2, Buyer shall provide the Buyer-Provided Services to
Seller in a commercially reasonable manner as if Buyer were performing the
services for its own benefit.
 
(f) No Representations or Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS AGREEMENT, THE PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES WITH RESPECT
TO THE TRANSITION SERVICES AND HEREBY DISCLAIM ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF TITLE, NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. THE PARTIES SHALL HAVE NO
LIABILITY IN RELATION TO THE TRANSITION SERVICES (EXCEPT IN THE CASE OF ANY
BREACH OF CONFIDENTIALITY) FOR ANY PUNITIVE, EXEMPLARY, OR INCIDENTAL DAMAGES
EVEN IF THEY HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
 
2

 
 
(g) Key Contacts. During the term of this Agreement (including any extensions
thereof), the parties shall each appoint primary and secondary contacts for
purposes of coordinating the provision of Transition Services under this
Agreement. Each party shall provide the other party with the name and contact
information of a senior level employee who will serve as the primary point of
contact for such party regarding Transition Services (referred to herein as the
“Primary Employee” of Seller or Buyer, respectively), and another senior level
employee to serve as a secondary point of contact for such party regarding
Transition Services and an alternative point of contact if the Primary Employee
is unavailable (referred to herein as the “Secondary Employee” of Seller or
Buyer, respectively).
 
(h) Cooperation. The parties will cooperate, and will cause their respective
Affiliates, officers, employees, agents, and representatives to cooperate, to
provide such information, and to take such actions in good faith and as may be
reasonably required to assist each other to implement or give effect to this
Agreement.
 
(i) No Assignment of Property or Rights. This Agreement shall not constitute an
assignment, sale or transfer of any technology, third-party agreements,
intellectual property, licensed rights, or other property of Seller, Buyer or
any of their respective Affiliates.
 
(j) Additional Services. Notwithstanding anything to the contrary herein, this
Agreement does not apply to the services that are expressly agreed to be
provided by, or the other obligations of, a particular party (or any of its
subsidiaries) pursuant to the Purchase Agreement or any commercial agreement.
 
2. Access.
 
(a) To enable the provision or obtain the benefit of the Transition Services,
during the Term each party will provide to the other party, their Affiliates,
employees and any third-party service providers or subcontractors that perform
the Transition Services, upon reasonable advance notice and at reasonable
business hours, with access to the facilities of such party, in all cases to the
extent necessary for the parties to fulfill their obligations under this
Agreement. When on the property of a party or when given access to any equipment
or files owned or controlled by such party, the other party shall conform to
(and its access shall be subject to) the policies and procedures of such party
concerning health, safety and security made known to the other party in advance
and such other party shall cause its Affiliates, employees, and third-party
subcontractors to do likewise.
 
(b) During the Term, Seller shall provide Buyer with reasonable access (which
shall not unreasonably interfere with the business of Seller), upon reasonable
written notice and during normal business hours, to the management and other
personnel of Seller for the purpose of (i) discussing all reasonable inquiries
regarding the Purchased Assets or the Business and (ii) providing such other
assistance as Buyer may reasonably request related to the sale, conveyance,
delivery, transfer and assignment of the Purchased Assets
 
 
3

 
 
3. Grant of License.
 
(a)            Seller hereby grants (on behalf of itself and its relevant
Affiliates) to Buyer a limited, royalty-free, world-wide, fully paid-up,
non-exclusive, sublicensable right and license to use, display, and reproduce
the marks “Avadel®”, “Zylera™”, “Zylera Pharmaceuticals®” and “Cerecor®” (in
each case, in word and/or logo form) (the “Trademarks”), if needed in connection
with the conduct of the Business by Buyer for the period beginning on the
Closing Date and ending on the date that is the later of 180 days following the
Closing Date or the expiration of any currently labeled product. Buyer shall use
commercially reasonable efforts to develop its own marketing, promotional and
sales materials for the Purchased Assets as soon as reasonably possible
following the Closing Date. Buyer may use, display, and reproduce the Trademarks
for other purposes if Buyer submits a written consent to Seller and Seller
consents to the additional use (which consent Seller may not withhold
unreasonably).
 
(b) Buyer agrees that: (i) Seller retains full ownership of the Trademarks and
the goodwill associated with the Trademarks; and (ii) Buyer shall acquire no
rights in the Trademarks other than those rights expressly granted pursuant to
and during the term of this Agreement. In connection with its use of the
Trademarks as authorized herein, Buyer will use commercially reasonable efforts
to comply with any applicable written trademark usage guidelines of which Seller
has notified Buyer, and to assure that the quality of Products commercialized by
Buyer under the Trademarks will be materially consistent with the quality of
such Products as commercialized by Seller prior to the Closing.
 
(c) Buyer agrees to keep accurate information concerning transactions relating
to the use of the Trademarks. Seller and its authorized representatives shall
have the right to examine and copy such information upon at least ten days’
prior written notice.
 
(d) THE TRADEMARKS ARE LICENSED AS IS. SELLER MAKES NO WARRANTIES REGARDING THE
TRADEMARKS, EXPRESS OR IMPLIED, ARISING BY STATUTE OR OTHERWISE IN LAW, OR FROM
A COURSE OF DEALING, OR USAGE OF TRADE INCLUDING, BUT NOT LIMITED TO, THE
WARRANTY OF TITLE, THE IMPLIED WARRANTY OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. SELLER SHALL NOT HAVE ANY LIABILITY FOR ANY LOST PROFITS OR
SAVINGS, OR FOR CONSEQUENTIAL, EXEMPLARY, OR INCIDENTAL DAMAGES RELATED TO THE
LICENSE OF THE TRADEMARKS HEREUNDER EVEN IF IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
(e) It is the parties’ understanding and belief that following the Closing,
Seller and its Affiliates do not own or Control any Intellectual Property
Rights, other than the Trademarks, that would necessarily be infringed by, or
that are otherwise reasonably necessary for, Buyer’s conduct of the Business
(such Intellectual Property Rights, “Necessary IP”). Notwithstanding the
foregoing, and without implying any limitation in the scope or content of the
Purchased Assets, in the event and to the extent that any Necessary IP is
discovered to be owned or Controlled by Seller or its Affiliates after Closing,
upon Seller’s written consent (which consent will not be unreasonably withheld),
Seller will grant (on behalf of itself and its Affiliates) to Buyer a limited,
royalty-free, world-wide, fully paid-up, non-exclusive, sublicensable right and
license to use, practice, and exploit such Necessary Retained IP solely in
connection with Buyer’s conduct of the Business for a term to be reasonably
determined by Seller.
 
 
4

 
 
4. Force Majeure.
 
(a) A party shall not be deemed to have breached this Agreement for any failure
of performance attributable to acts, events or causes beyond such party’s
control to the extent that they prevent or delay in whole or in part performance
by such party, including war, riot, rebellion, terrorism, civil disturbances,
power failures, failure of telephone lines and equipment, flood, storm, fire,
earthquake, or other acts of God or conditions or events of nature (“Force
Majeure Events”). The obligations of each party under this Agreement regarding
any Transition Services shall be suspended during the period and to the extent
that a party is prevented or hindered from providing such Transition Service, or
a party is prevented or hindered from receiving such Transition Service, due to
a Force Majeure Event.
 
(b) Buyer may, by written notice to Seller, terminate any Seller-Provided
Services (in addition and without prejudice to its rights to terminate this
Agreement in accordance with Section 5 or Section 9) and perform such
Seller-Provided Services internally or engage one or more third parties to
provide such Seller-Provided Services during the occurrence of a Force Majeure
Event if after five (5) days (or a shorter period if a lack of Seller-Provided
Services beyond such shorter period could substantially impair Buyer’s
operations or interests) Seller remains unable to perform such Seller-Provided
Services due to the Force Majeure Event. Each party shall reasonably cooperate
with the other party and any third parties designated by Buyer to provide such
replacement Seller-Provided Services; provided, that the other provisions of
this Agreement shall remain in full force and effect.
 
(c) Seller may, by written notice to Buyer, terminate any Buyer-Provided
Services (in addition and without prejudice to its rights to terminate this
Agreement in accordance with Section 5 or Section 9) and perform such
Buyer-Provided Services internally or engage one or more third parties to
provide such Buyer-Provided Services during the occurrence of a Force Majeure
Event if after five (5) days (or a shorter period if a lack of Buyer-Provided
Services beyond such shorter period could substantially impair Seller’s
operations or interests) Buyer remains unable to perform such Buyer-Provided
Services due to the Force Majeure Event. Each party shall reasonably cooperate
with the other party and any third parties designated by Seller to provide such
replacement Buyer-Provided Services; provided, that the other provisions of this
Agreement shall remain in full force and effect.
 
5. Events of Default. A party will be in default only if (a) such party commits
a breach of any term or condition of this Agreement and such party receives
written notice thereof from the other party; (b) there is a filing of an
involuntary case for the entry of relief against such party under any
bankruptcy, insolvency or similar Law for the relief of debtors and such case
remains undismissed for ninety (90) days or more; (c) a trustee or receiver is
appointed for such party or its assets or any substantial part thereof; or
(d) such party files a voluntary petition under any bankruptcy, insolvency or
similar Law for the relief of debtors. Upon a default by a party, the other
party may terminate this Agreement by written notice and/or pursue any and all
remedies available to it under applicable Law based on such default. Either
party’s failure to send a notice of default or to pursue legal remedies
available to it shall not constitute or be construed as a waiver or
acquiescence, and each party expressly reserves the right to subsequently pursue
such remedies for the same or any other default, either of the same or different
character. Notwithstanding the foregoing, if a default occurs, prior to any
party terminating this Agreement and/or pursuing any and all remedies available
to it under applicable Law, the defaulting party shall have fifteen (15) days
after giving written notice of such default by the non-defaulting party to cure
such default.
 
 
5

 
 
6. Mutual Confidentiality Covenants.
 
(a) Subject to the exceptions set forth below in this Section 6(a), and further
subject to the provisions of Section 6(c), each party shall not, and each party
shall ensure that such party’s Affiliates do not, disclose, directly or
indirectly, nor use for any purpose other than the provision or receipt of
Transition Services, any documents, work papers or other materials of a
confidential or proprietary nature (“Confidential Information”) related to the
other party or any of its Affiliates and shall have all such Confidential
Information kept confidential in accordance with its past practices; provided,
however, that such party may disclose or use any such Confidential Information
(a) that was in the public domain at the time of its disclosure by the other
party or thereafter becomes part of the public domain by publication or
otherwise subsequent to the time of disclosure by the other party under this
Agreement, (b) that is independently developed by the receiving party without
use of the other party’s Confidential Information, (c) that the other Party has
approved for unrestricted disclosure in writing, (d) that is furnished to the
receiving party by a third party having the authority to disclose such
Confidential Information and, to the knowledge of the receiving party, the
disclosure of such Confidential Information by the third party to the receiving
party is not subject to a confidentiality obligation, or (e) that is required to
be included in any filings made with the U.S. Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended (which, for the avoidance of doubt,
shall include filing a copy of this Agreement with the Commission, redacted to
protect sensitive information to the extent requested by either party and
allowed by the Commission). Notwithstanding the foregoing, if a party or its
Affiliates becomes legally compelled to disclose any such Confidential
Information by any Governmental Entity or if such party or any of its Affiliates
is required to disclose in order to avoid violating any Law, such party or its
Affiliates may disclose such Confidential Information but only after, if
applicable or relevant, it has used commercially reasonable efforts to afford
the other party, at such other party’s sole cost and expense, the opportunity to
obtain an appropriate protective order, or other satisfactory assurance of
confidential treatment, for the Confidential Information required to be
disclosed; provided, however, that such party may only disclose such
Confidential Information to the extent necessary to comply with applicable Law
or regulation, or to enforce its obligations under this Agreement.
 
(b) Upon the expiration of the applicable Term (as defined below), upon the
disclosing party’s request, the receiving party shall promptly either return,
destroy or erase (including expunging all Confidential Information from any
computer, server or other device containing such information) all Confidential
Information (including all copies, reproductions, summaries, analyses or
extracts thereof or based thereon) in the possession or control of the receiving
party or any of its representatives (and, in the case of destruction or erasure,
provide to the disclosing party a certificate addressed to the disclosing party
confirming such destruction or erasure). Notwithstanding any such return,
destruction or erasure of the Confidential Information, the receiving part and
its representatives (a) may retain the Confidential Information to comply with
applicable law or bona fide internal record-keeping policies and (b) shall not
be required to erase or expunge any Confidential Information residing on the
receiving party’s automatic electronic backup or archival systems to the extent
impracticable; provided, that the receiving party and its representatives shall
continue to be bound by the obligations of confidentiality and use hereunder
until the sooner of the time such Confidential Information is returned or
destroyed in accordance herewith or the two year anniversary of the expiration
of the applicable Term.
 
 
6

 
 
(c) The foregoing provisions of this Section 6 will not be construed as creating
exceptions to, or otherwise limiting or diminishing, the obligations and
restrictions imposed upon Seller under Section 5.1 of the Purchase Agreement in
relation to Confidential Information as defined therein, nor as imposing any
obligations or restrictions upon Buyer, or limiting or diminishing Buyer’s
rights, in relation to Confidential Information as defined in Section 5.1 of the
Purchase Agreement. For clarity, however, Buyer hereby consents to Seller’s use
of relevant Confidential Information as defined in Section 5.1 of the Purchase
Agreement during the applicable Term for the purposes of providing the
Seller-Provided Services and receiving the Buyer-Provided Services in accordance
with this Agreement.
 
7. Indemnification. Each party agrees to indemnify, defend and hold the other
party and its officers, directors, agents, Affiliates, and their respective
successors and permitted assigns, harmless from and in respect of any and all
actual losses, damages, costs and reasonable expenses (including, without
limitation, reasonable legal expenses) (individually a “Loss” and collectively,
“Losses”) that they may incur arising out of or due to the breach of any
covenant, undertaking or other agreement of the indemnifying party contained in
this Agreement, or fraud or willful misconduct of the indemnifying party, except
that the parties shall have no liability in relation to the Transition Services
(except in the case of any breach of confidentiality) for any punitive,
exemplary, or incidental damages or Losses even if they have been advised of the
possibility of such damages or Losses.
 
8.            Books and Records.
 
(a)     Each party shall keep accurate and complete books and records relating
to the Transition Services in compliance with applicable Law and, subject to
Section 8(e) of this Agreement, such party’s record management practices.
Following the termination of this Agreement, each party shall keep accurate and
complete books and records relating to the Transition Services in compliance
with applicable Law and, subject to Section 8(e) of this Agreement, such party’s
record management practices.
 
(b) Following the Effective Date, each party shall afford, and will cause its
Affiliates to afford, to the other party and any of its Affiliates, counsel,
accountants or designated representatives, at such other party’s expense, during
normal business hours, the right to examine and make copies of the books and
records relating to the Transition Services for such period as this Agreement is
in effect or for as long thereafter as required by applicable Law or any rights
or obligations of any party survives or to the extent that such access may be
required by the requesting party in connection with (i) the preparation of
financial statements, (ii) responding to regulatory inquiries or other
regulatory purposes, (iii) the preparation of tax returns or in connection with
any audit, amended return, claim for refund or any proceeding with respect
thereto, (iv) the investigation, arbitration, litigation and final disposition
of any claims that may have been or may be made against the party (or its
Affiliates), as the case may be, in connection with the party’s business or
which such party (or its Affiliates), as the case may be, may make with respect
to the Transition Services, (v) compliance with the party’s respective
obligations under this Agreement, and (vi) as the parties otherwise mutually
agree. Notwithstanding anything to the contrary in the this Agreement, neither
party will be required to provide access to any information that is protected by
attorney-client privilege, attorney work product, or similar theories of
confidentiality.
 
 
7

 
 
(c) If and to the extent required by Section 1395(x)(v)(1)(I) of Title 42 of the
United States Code, until the expiration of four (4) years after the furnishing
of Transition Services under this Agreement, each party shall make available to
the Secretary of the U.S. Department of Health and Human Services, the U.S.
Comptroller General, or any of their duly authorized representatives, upon
written request, a copy of this Agreement and such books, documents and records
as are necessary to verify the nature and extent of the costs incurred by a
party with respect to such Transition Services for which payment may be made
under Title XVIII or XIX of the United States Social Security Act.
 
(d) If any party carries out any of the duties of this Agreement through a
subcontract, with a value or cost of ten thousand dollars ($10,000) or more over
twelve (12) months with a related organization, such subcontract shall contain a
clause to the effect that until the expiration of four (4) years after the
furnishing of such Transition Services pursuant to such subcontract, the related
organization shall make available, upon written request by the Secretary of the
U.S. Department of Health and Human Services or the Comptroller General of the
United States, or any their duly authorized representatives, the subcontract and
books, documents and records of such organization that are necessary to verify
the nature and extent of the cost of Transition Services provided pursuant to
such subcontract.
 
(e) Each party will not, and will cause its Affiliates to not, dispose of, alter
or destroy any such books and records relating to the Transition Services except
in accordance with each party’s respective record retention policies or as
otherwise provided in the Purchase Agreement.
 
9. Term and Termination.
 
(a) Term. Except as otherwise stated in Schedule A-1, Schedule A-2, or Schedule
A-3 for any particular Transition Services (including the 18-month term in
respect of the Buyer-Provided Services related to the commercialization of
Millipred), the initial term of this Agreement shall commence on the Effective
Date and end on the first anniversary thereof, unless earlier terminated in
accordance with Section 5 above or Section 9(b) below; provided, however, that
if either party wishes to extend the initial term for which it will receive any
of the Transition Services hereunder beyond the initial term (as stated above
or, where applicable, as specified in Schedule A-1, Schedule A-2, or Schedule
A-3 for the particular Transition Services), the parties shall, upon such
party’s request, enter into good faith negotiations at least three (3) months
prior to the termination of the initial term, which initial term may then be
extended upon mutual agreement for such Transition Services for an additional
period not to exceed twelve (12) months from the scheduled initial expiration of
the initial term for such Transition Services (the foregoing time periods, as
the case may be, including any applicable extension, referred to herein as the
applicable “Term”).
 
 
8

 
 
(b) Termination of Seller-Provided Services. Any particular Seller-Provided
Service may be terminated by Buyer when it determines such Seller-Provided
Service is no longer needed; provided, that except as otherwise provided in
Schedule A-1, Buyer shall give Seller at least fifteen (15) days’ prior written
notice specifying the date that such termination is to be effective (or such
shorter notice as may be agreed upon by Buyer and Seller). Notwithstanding the
foregoing, no prior notice period is required to terminate any Seller-Provided
Service for which the transition of such Seller-Provided Service has been
completed (that is, where Seller has ceased providing such Seller-Provided
Services in accordance with Buyer’s confirmation that they are no longer needed
or are being performed by Buyer or a third party that it has engaged directly),
which termination shall be effective immediately upon receipt of such notice by
Buyer.
 
(c) Termination of Buyer-Provided Services. Any particular Buyer-Provided
Service may be terminated by Seller when it determines such Buyer-Provided
Service is no longer needed; provided, that except as otherwise provided in
Schedule A-2, Seller shall give Buyer at least fifteen (15) days’ prior written
notice specifying the date that such termination is to be effective (or such
shorter notice as may be agreed upon by Buyer and Seller). Notwithstanding the
foregoing, no prior notice period is required to terminate any Buyer-Provided
Service for which the transition of such Buyer-Provided Service has been
completed (that is, where Buyer has ceased providing such Buyer-Provided
Services in accordance with Seller’s confirmation that they are no longer needed
or are being performed by Seller or a third party that it has engaged directly),
which termination shall be effective immediately upon receipt of such notice by
Seller.
 
10. Amendments and Waiver. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
written agreement signed by each party. No failure or delay of either party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power. Any agreement by a party to any extension
or waiver of any provision of this Agreement will be valid only if set forth in
an instrument in writing signed by each party. A waiver by a party of the
performance of any provision hereof will not be construed as a waiver of any
other provision. THE PROVISIONS OF THIS AGREEMENT SHALL IN NO WAY MODIFY OR
AMEND, OR BE CONSTRUED TO MODIFY OR AMEND, ANY TERMS OR CONDITIONS OF THE
PURCHASE AGREEMENT.
 
 
9

 
 
11. Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement to any party hereunder
shall be in writing and shall be deemed duly given upon (a) personal delivery,
(b) confirmed delivery by a standard overnight carrier or when delivered by hand
or (c) five (5) Business Days after the date mailed in the United States by
certified or registered mail, return receipt requested, postage prepaid,
addressed at the following addresses (or at such other address for a party as
shall be specified by notice given hereunder):
 
(i)
if to Buyer, to:
 
Aytu Bioscience, Inc.
373 Inverness Parkway, Suite 206
Englewood, CO 80112
Email: dgreen@aytubio.com
Attention: David Green, Chief Financial Officer
with a copy (which shall not constitute notice) to:
 
Dorsey & Whitney LLP
111 S. Main St., Suite 2100
Salt Lake City, UT 84111
Email: taylor.nolan@dorsey.com
Attention: Nolan Taylor
 
(ii)
if to Seller, to:
 
Cerecor, Inc.
540 Gaither Road, Suite 400
Rockville, MD 20850
Email: jmiller@cerecor.com
Attention: Joseph Miller, Chief Financial Officer
 
with a copy (which shall not constitute notice) to:
 
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
Email: dreynolds@wyrick.com; dcreekman@wyrick.com
Attention: Don Reynolds and David Creekman
 
or to such other representative or at such other address as such party may
furnish to the other parties in writing.
 
 
10

 
 
12. Interpretation. When a reference is made in this Agreement to a Section or
Schedule such reference shall be to a Section or Schedule of this Agreement
unless otherwise indicated. The headings contained in this Agreement or in any
Schedule are for convenience of reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. All Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth herein. The
word “including” and words of similar import when used in this Agreement will
mean “including, without limitation,” unless otherwise specified.
 
13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed, shall be deemed to be an original and all of which
together will be deemed to be one and the same instrument binding upon each of
the parties hereto notwithstanding the fact that each party is not signatory to
the original or the same counterpart. For purposes of this Agreement, facsimile
signatures and electronically delivered signatures shall be deemed originals.
 
14. Entire Agreement. This Agreement (including the Schedules) constitutes the
entire agreement regarding Transition Services, and supersedes all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof; provided,
however, that this Agreement shall not supersede, modify or amend the Purchase
Agreement in any respect.
 
15. Severability. If any term or other provision of this Agreement is finally
adjudicated by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any law or public policy, all other conditions
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.
 
17. Enforcement.
 
(a) Each Party irrevocably submits to the exclusive jurisdiction of the Delaware
Court of Chancery or in the event (but only in the event) that such court does
not have subject matter jurisdiction, in any federal court within the State of
Delaware, for the purposes of any suit, action or other proceeding arising out
of this Agreement. Each Party agrees to commence any such action, suit or
proceeding either in the Delaware Court of Chancery or if such suit, action or
other proceeding may not be brought in such court for jurisdictional reasons, in
any federal court within the State of Delaware. Each Party further agrees that
service of any process, summons, notice or document by the U.S. registered mail
to such Party’s respective address set forth above shall be effective service of
process for any action, suit or proceeding in Delaware with respect to any
matters to which it has submitted to jurisdiction in this Section 17. Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement in (x) the Delaware
Court of Chancery, and (y) any federal court within the State of Delaware, and
hereby and thereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
 
 
11

 
 
(b) EACH PARTY WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY. Each Party (i)
certifies that no representative, agent or attorney of the other Party has
represented, expressly or otherwise, that such Party would not, in the event of
any action, suit or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other Party has been induced to enter into this
Agreement, by, among other things, the mutual waiver and certifications in this
Section 17(b).
 
18. Assignment. Neither this Agreement, nor any rights hereunder, may be
assigned by any party (in whole or in part) without the prior written consent of
the other party hereto, except that Seller may assign its rights to receive the
Buyer-Provided Services to a third-party purchaser of Seller’s rights and assets
in respect of Millipred upon Buyer’s prior written consent (which consent shall
not be unreasonably withheld, conditioned or delayed); provided that any such
assignment shall not result in a significant increase in the service levels
provided hereunder as compared to historical levels (i.e., that service levels
do not significantly change as a result of such third-party purchase).
 
19. No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their successors and permitted assigns, and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such successors and assigns, any legal or equitable
rights hereunder.
 
20. Independent Contractor. For all purposes hereof, except as explicitly set
forth herein, or as necessary to provide the Transition Services, each party
shall at all times solely act as an independent contractor and Seller, on the
one hand, and Buyer, on the other hand, shall not be deemed an agent, lawyer,
employee, representative, joint venture or fiduciary of one another, nor shall
this Agreement or the Transition Services or any activity or any transaction
contemplated hereby, or any commission or omission by any party, be deemed to
create any partnership, joint venture, agency or employment between the parties
or among their Affiliates.
 
21.     Dispute Resolution. The Primary Employee for each of Seller and Buyer
shall work together in good faith to promptly and fully resolve any disputes
arising out of or related to this Agreement or the relationship between the
parties. Any dispute hereunder which cannot be resolved by the Primary Employee
for each of Seller and Buyer within thirty (30) days may be escalated by either
party and in its reasonable discretion, to an executive officer of each party
empowered to resolve such matter, which executive officers shall meet and
attempt in good faith to resolve such matter prior to pursuit of other remedies.
 
22. Survival. Sections 1(f), 3(e), 6 (as it relates to Confidential Information
received during the Term), 7, 8, 11-21 and any schedule(s) thereto shall survive
the termination of this Agreement.
 
[Signature Page Follows]
 
 
12

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the Effective Date.
 
 


 
CERECOR
 
 
By:                                                                         

Name:
Title:
 

 
 

 
AYTU BIOSCIENCE INC.
 
 
By:                                                                         

Name:
Title:
 

 
 
 
  
[Signature Page to Transition Service Agreement]
 
13
